DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group Ⅰ, claims 1–27 in the reply filed on 01/28/2021 is acknowledged.
Drawings
	Different Parts with Same Number
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “16” has been used to designate both “liquid outlet port” and “gas outlet port.” Spec. dated Sep. 05, 2019 (“Spec.”) p. 26. 
Corrected Drawings required
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Suggestions
Claim 1 recites: 
“1. A housing of a liquid separation device for separation of a liquid from a gas-liquid mixture, said housing comprising:
an inlet for the gas-liquid mixture; and
a set of integrated components, wherein the set of integrated components comprises a liquid separator vessel configured to separate liquid from the gas-liquid mixture, 
wherein the liquid separator vessel comprises an entry port for the gas-liquid mixture, a liquid outlet port, and a gas outlet port, 
wherein the set of integrated components further comprises a set of channels, wherein a wall of each channel is part of the housing, 
wherein the set of channels comprises an inlet channel configured to guide the gas-liquid mixture from the inlet of the housing to the entry port of the liquid separator vessel;
and an outlet channel configured to guide gas from the gas outlet port away from the liquid separator vessel, 
wherein the set of integrated components further comprises a liquid buffer tank, said liquid buffer tank being at least partly separated from the liquid separator vessel by means of a wall, and said liquid buffer tank being configured such that liquid in the liquid separator vessel is able to flow in the liquid buffer tank and vice versa through an opening in said wall.” Emphasis added.

The phrase “vice versa” is confusing because the manner in which the liquid flows within the device is unclear. 
For the purposes of examination, it is suggested that claim 1 read:
“1. A housing of a liquid separation device for separation of a liquid from a gas-liquid mixture, said housing comprising:
an inlet for the gas-liquid mixture; and

wherein the liquid separator vessel comprises an entry port for the gas-liquid mixture, a liquid outlet port, and a gas outlet port, 
wherein the set of integrated components further comprises a set of channels, wherein a wall of each channel is part of the housing, 
wherein the set of channels comprises an inlet channel configured to guide the gas-liquid mixture from the inlet of the housing to the entry port of the liquid separator vessel;
and an outlet channel configured to guide gas from the gas outlet port away from the liquid separator vessel, 
wherein the set of integrated components further comprises a liquid buffer tank, said liquid buffer tank being at least partly separated from the liquid separator vessel by means of a wall, and said liquid buffer tank being configured such that liquid in the liquid separator vessel is able to flow into the liquid buffer tank and out of the liquid buffer tank through an opening in said wall.”

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Claim 19 recites:
“19. The housing according to claim 16, wherein the sealing line is at least partly contained in the wall of the channel.” Emphasis added. 

Claim 19 is indefinite because the phrase “the channel” is not defined in claim 16. Instead, claim 18 introduces the phrase “a channel” for the first time. 
For the purpose of examination, claim 19 is interpreted as: 
“19. The housing according to claim 18, wherein the sealing line is at least partly contained in the wall of the channel.” 

Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 7–9, 11–15, 17, 24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mietto et al., US 2015/0023825 (“Mietto”) or, in the alternative, under 35 U.S.C. 103 as obvious over Mietto. Claims 2–3 are rejected under 35 U.S.C. 103 as obvious over Mietto in view of Sugio, US 2015/0152763 (“Sugio”). Claims 4–5, 20–23 and 25–26 are rejected under 35 U.S.C. 103 as being obvious over Mietto in view of Moens, US 2011/0315018 (“Moens”). Claims 6 and 10, 16 and 18–19 are rejected under 35 U.S.C. 103 as being obvious over Mietto. 
Mietto teaches the limitations of claim 1:
“A housing of a liquid separation device for separation of a liquid from a gas-liquid mixture (the housing of main body 30 where separation means 7 is housed, Mietto Fig. 6, [0123]), said housing comprising:
an inlet for the gas-liquid mixture (outlet opening 50 is an inlet for oil-air mixture, id. at Fig. 9, [0120]); and
a set of integrated components (see details below), 
wherein the set of integrated components comprises a liquid separator vessel configured to separate liquid from the gas-liquid mixture (hollow portion 33 defined by a side perimeter wall 34 that accommodates the separation means 7 is the liquid separator vessel for separating liquid from the oil-air mixture, id. at Fig. 9, [0123]), 
wherein the liquid separator vessel comprises an entry port for the gas-liquid mixture (injection element 52 is the “entry port” for the oil-air mixture, id. at Fig. 9, [0125]), a liquid outlet port (outlet for discharge oil 9 from the separation sector 7 is the ‘liquid outlet port,” id. at  id. at Fig. 1, [0086]), 
wherein the set of integrated components further comprises a set of channels, wherein a wall of each channel is part of the housing (as explained below, hydraulic connection channel 51, first portion 60a of ejection channel 60 are part of the main body 30, id. at Figs. 9 and 11, claim 1 and [0134]), 
wherein the set of channels comprises an inlet channel configured to guide the gas-liquid mixture from the inlet of the housing to the entry port of the liquid separator vessel (hydraulic connection channel 51 guiding the oil-air mixture from outlet opening 50 to the injection element 52 is the “inlet channel”, id. at Fig. 9, [0125]); and an outlet channel configured to guide gas from the gas outlet port away from the liquid separator vessel (first portion 60a of ejection channel 60 guides air from gas outlet port away from the liquid separator vessel 34 —first portion 60a of ejection channel 60 is the “outlet channel,” id. at Fig. 12, [0133]–[0134]), 
wherein the set of integrated components further comprises a liquid buffer tank (tank 40, id. at Fig. 6, [0098]), said liquid buffer tank being at least partly separated from the liquid separator vessel by means of a wall (tank 40 is separated from liquid separator vessel 34 by the upper wall 40a of tank 40, id. at Fig. 13, [0099]), and said liquid buffer tank being configured such that liquid in the liquid separator vessel is able to flow into the liquid buffer tank (tank 40 is connected to the liquid separator vessel 34 to collect air 8 and oil 9 generated downstream of separation means 7, Fig. 6, [0098]) and out of the liquid buffer tank through an opening in said wall (this limitation is anticipated by Mietto because Mietto has the same structure as the instant claim, MPEP 2112.01(I); additionally, it would have been obvious for the 

    PNG
    media_image1.png
    855
    932
    media_image1.png
    Greyscale

Claim 2 requires that for the housing of claim 1, the set of integrated components further comprises a liquid storage reservoir. The liquid storage reservoir being configured such that the liquid storage reservoir is configured to store liquid leaving the liquid separator vessel through the liquid outlet port of the liquid separator vessel. Claim 3 requires that for the housing of claim 2, an internal wall of the liquid storage reservoir comprises a recess configured to contain a heater. 
Mietto discloses the liquid storage reservoir (oil cooler 11). Mietto Fig. 1, [0086]. Mietto does not disclose that its oil cooler 11 comprises a recess configured to contain a heater. 
In the analogous art of oil separator, Sugio discloses an oil storage portion 45 to store excess oil in an air compressor system. Sugio Fig. 2, [0068]. The storage portion 45 has a heater 26 located within a recess that evaporates water in the collected oil.  Sugio [0068].  It would have been obvious to include Sugio’s storage portion 45 and the heater 26 downstream of Mietto’s separator 7 to store oil excess oil in the system and to remove water from this oil.  With this modification, Sugio’s storage portion 45 would be Mietto’s the “liquid storage reservoir.”
Claim 4 requires that for the housing of claim 1, the liquid separator vessel contains an internal liquid separation filter configured to further separate liquid from the gas-liquid mixture. 
Mietto does not discloses an internal liquid separation filter in the liquid separator vessel that is configured to further separate liquid from the gas-liquid mixture. 
In the analogous art of gas liquid separator assembly, Moens discloses a gas liquid separator 1 with an internal filter 5 for filtering the gas. Moens Fig. 3, [0034]. It would have been obvious to include Moens’s internal fine filter 5 in Mietto’s liquid separator vessel 34 to better filter the gas/liquid mixture. 
Claim 5 requires that for the housing of claim 4, the set of channels comprises a scavenge channel which is configured to guide liquid separated in the internal liquid separation filter away from the liquid separator vessel. 
Mietto discloses a suction pipe 41 that guides oil separated in liquid separation vessel 34 away from the vessel. Mietto Fig. 6, [0112].
Claim 6
Mietto discloses an oil separator filter 13 connected to the outlet channel 60a to further purify the separated compressed air 8 from residual oil particles. Mietto Fig. 1, [0133]. 
Mietto does not disclose that its filter 13 has a supporting seat that is configured to connect to the outlet channel. However, Mietto discloses a supporting seat 55 that accommodates the oil filter 12, which is carried out in a single piece with the main body 30. Mietto Fig. 4, [0147]. It would have been obvious to provide Mietto’s supporting seat 55 to Mietto’s filter 13 to accommodate its filter 13. 
Claim 7 requires that for the housing of claim 5, the set of integrated components further comprises a fitting configured to connect a blow-off valve. Claim 8 requires that for the housing of claim 7, the fitting configured to connect the blow-off valve is provided downstream the internal liquid separation filter. Claim 9 requires that for the housing of claim 6, the set of integrated components further comprises a fitting configured to connect a blow-off valve. The fitting configured to connect the blow-off valve is provided downstream the supporting seat configured to accommodate the external liquid separation filter.
Mietto discloses a fitting configured to connect a minimum pressure valve 15. Mietto Fig. 6, [0091]. Mietto’s minimum pressure valve 15 is a blow-off valve because it opens when the pressure is above a pre-determined rated. Mietto [0091]. Mietto’s fitting of minimum pressure valve 15 is downstream the internal liquid separation filter. Mietto Fig. 1. Mietto’s fitting of minimum pressure valve 15 is downstream the supporting seat for Mietto’s filter 13 as modified in claim 6. Mietto Fig. 1. 

    PNG
    media_image2.png
    430
    482
    media_image2.png
    Greyscale

Claim 10 requires that for the housing of claim 1, the set of integrated components further comprises a fitting configured to connect a safety valve. Mietto discloses the use of safety valves. Mietto [0094]. Mietto does not explicitly disclose a fitting for the safety valve. However, it would have been obvious to include a fitting as disclosed in Mietto’s minimum pressure valve 15 to connect the safety valve. 
Claim 11 requires that for the housing of claim 1, the set of integrated components further comprises a casing configured to contain a minimum pressure valve.
Mietto discloses a casing for minimum pressure valve 15. Mietto Fig. 12, [0140]. 

    PNG
    media_image3.png
    419
    559
    media_image3.png
    Greyscale

Claim 12 requires that for the housing of claim 1, the set of integrated components further comprises a casing configured to contain a thermostatic valve. Mietto discloses a thermostatic valve 10 with a body 46. Mietto Fig. 4, [0147]. Mietto’s body 46 is the “casing configured to contain a thermostatic valve.”
Claim 13 requires that for the housing of claim 1, the set of integrated components further comprises a supporting seat which is configured to accommodate a liquid filter configured to filter the liquid from impurities.
Mietto discloses a supporting seat 55 of the oil filter 12, which is a liquid filter configured to filter oil. Mietto Fig. 4, [0116]. 
Claim 14 
Mietto discloses a body 46 for thermostatic valve 10. Mietto Fig. 4, [0147]. The duct connecting the body 46 of thermostatic valve 10 and the supporting seat 55 of oil filter 12 is the “connection channel”. Mietto Fig. 1, [0113]. 
Claim 15 requires that for the housing of claim 13, the set of channels comprises a drainage channel configured to drain liquid filtered from impurities in the liquid filter away from the supporting seat which is configured to accommodate the liquid filter. 
Mietto discloses an oil injection channel 47 (i.e., the “drainage channel”) guide oil flowing out of the oil filter 12 away from the supporting seat 55. Mietto Fig. 8, [0117]. 
Claim 16 requires that for the housing of claim 1, the housing comprises at least two opposite housing pieces which are configured to be hermetically sealed together along a sealing line which is situated in a sealing face. Claim 17 requires that for the housing of claim 1, wherein the sealing face is a plane. Claim 18 requires that for the housing of claim 16, a channel in the set of channels is cut along the sealing face over a distance of more than 50% of a length of said channel. Claim 19 requires that for the housing of claim 18, the sealing line is at least partly contained in the wall of the channel.
Mietto discloses two opposite housing component, oil tank 40 and liquid separator vessel 34 being connected by means of screws. Mietto Fig. 6, [0099]. 
Mietto does not disclose that oil tank 40 and liquid separator vessel 34 is hermetically sealed together along a sealing line which is situated in a sealing face. It would have been obvious that Mietto’s oil tank 40 and liquid separator vessel 34 are hermetically sealed because Mietto’s device is for oil-air separation, which requires compressed air 8 separated from the oil-air mixture to be conveyed via predefined channels 60a rather than exiting from the side of the housing. Mietto Fig. 11, [0133]. Mietto’s sealing face and sealing line are shown below, where 

    PNG
    media_image4.png
    500
    705
    media_image4.png
    Greyscale

Claim 20 requires that for the housing of claim 16, at least one of the at least two opposite housing pieces, is provided with a groove along the sealing line. Claim 21 requires that for the housing of claim 20, the groove is a continuous groove. Claim 22 requires that for the housing according to claim 20, at least one of the at least two opposite housing pieces opposite to the at least one of the at least two opposite housing pieces provided with the groove, is provided with a protrusion along the sealing line. Said protrusion being configured to fit into the groove.
Mietto does not discloses a groove or a matching protrusion along its sealing line respectively located on opposite housing pieces 34 and 40. 
In the analogous art of liquid separator house seals, Moens discloses a continuous circular groove 17 (i.e., “groove”) in the lid 7 that accommodates o-ring 16 (i.e., “protrusion”) on housing 3. Moens Fig. 3, [0045]. It would have been obvious to include Moens’s groove 17 and o-ring 16 along the sealing line of the oil tank 40 and liquid separator vessel 34, respectively, to avoid leakage flow. Moens [0018]. 
Claim 23 requires that for the housing of claim 1, the liquid separator vessel comprises a detachable lid.
Mietto does not discloses that its liquid separator vessel 34 comprises a detachable lid. 
In the analogous art of liquid separators, Moens discloses a lid 7 for the liquid separator 1 that is detachable. Moens Fig. 2 [0037]. It would have been obvious to include Moens’s detachable lid 7 in Mietto’s liquid separator vessel 34 to have easy access to internal filter for maintenance purposes. 
Claim 24 requires that for the housing of claim 1, a channel in the set of channels is essentially constant in diameter along a length of said channel. Mietto’s channel 60a is constant in diameter along the entire length of channel 60a. Mietto Fig. 11. 
Claim 25 requires that for the housing of claim 1, the liquid separator vessel comprises a concave internal surface which is cyclic symmetric. Claim 26 requires that for the housing of claim 25, the gas outlet port of the liquid separator vessel is arranged along an axis around which the concave internal surface is cyclic symmetric.
Mietto’s does not discloses its liquid separator vessel 34 comprising a concave internal surface. Additionally, Mietto does not discloses it being cyclic symmetric or that its gas outlet port of liquid separator vessel 34 is arranged along an axis around which the concave internal surface is cyclic symmetric. 
In the analogous art of liquid separators, Moens discloses a liquid separator vessel 2 with a concave internal surface that is cyclic symmetric. Moens Fig. 3, [0034]. Moens further discloses a gas outlet port 8 of liquid separator vessel 2 that is arranged along an axis along which the concave internal surface is cyclic symmetric. Id. at Fig. 3, [0037]. It would have been obvious to modify Mietto’s liquid separator vessel 34 to be like Moens’s liquid separator vessel 2 because simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
Claim 27 requires that for the housing of claim 1, the gas outlet port and the liquid outlet port of the liquid separator vessel are arranged at a same side of the liquid separator vessel. Mietto discloses its gas outlet port of compressed air 8 and liquid outlet port of oil 9 all originated from its liquid buffer tank 40, which is located beneath the liquid separator vessel. Mietto Fig. 6, [0133] and [0112]. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1–35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–34 of copending application No. 16/561,155. Instant claims substantially overlap in scope with the copending application. 
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776